Name: Commission Regulation (EEC) No 152/84 of 20 January 1984 making the importation into Ireland of certain textile products originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: trade;  Asia and Oceania;  international trade;  Europe
 Date Published: nan

 21 . 1 . 84 Official Journal of the European Communities No L 18/23 COMMISSION REGULATION (EEC) No 152/84 of 20 January 1984 making the importation into Ireland of certain textile products originating in Taiwan subject to quantitative limits THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3587/82 of 23 December 1982 on the arrangements for imports of certain textile products originating in Taiwan ('), and in particular Article 3 thereof, Whereas it is necessary therefore to establish quantita ­ tive limits for the years 1984 to 1986 on imports of products in category 31 originating in Taiwan , HAS ADOPTED THIS REGULATION : Article 1 During the years 1984 to 1986 the importation into Ireland of brassieres (category 31 ) originating in Taiwan shall be subject to the quantitative limits indi ­ cated in the Annex . Article 2 The provisions of Regulation (EEC) No 3587/82, and in particular those concerning the administration of quantitative limits, shall apply to the quantitative limits established by this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas Council Regulation (EEC) No 3587/82 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the establishment of further quantitative limits ; Whereas imports into Ireland of brassieres (category 31 ) originating in Taiwan, have considerably exceeded the threshold indicated in that Article ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 January 1984. For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 374, 31 . 12 . 1982, p. 1 . No L 18 /24 Official Journal of the European Communities 21 . 1 . 84 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1984) Description Member States Unit Quantitative limits from 1 January to 31 December 1984 1985 1986 31 61.09 D 61.09-50 Corsets, corset-belts, suspender-belts, brassieres, braces, suspenders, garters and the like (including such articles of knitted or crocheted fabrics), whether or not elastic : Brassieres, woven , knitted or crocheted IRL 1 000 pieces 24 25 26